      Case 2:12-cv-00601-ROS Document 3565 Filed 04/17/20 Page 1 of 5



 1   Jared Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 6   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 7   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 8   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 9   SIGNATURE PAGE]
10   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
11   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
12   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
15
16                            UNITED STATES DISTRICT COURT

17                                  DISTRICT OF ARIZONA

18   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph             DECLARATION OF
20   Hefner; Joshua Polson; and Charlotte Wells, on              CORENE T. KENDRICK
     behalf of themselves and all others similarly
21   situated; and
     Arizona Center for Disability Law,
22                        Plaintiffs,
23           v.
     David Shinn, Director, Arizona Department of
24   Corrections; and Richard Pratt, Division Director,
     Division of Health Services Contract Monitoring
25   Bureau, Arizona Department of Corrections, in their
     official capacities,
26                        Defendants.
27
28
      Case 2:12-cv-00601-ROS Document 3565 Filed 04/17/20 Page 2 of 5



 1          I, Corene T. Kendrick, declare:
 2          1.     I am an attorney licensed to practice before the courts of the State of
 3   California, and admitted to this Court pro hac vice. I am a staff attorney at the Prison Law
 4   Office (“PLO”), and an attorney of record to the plaintiff class in this litigation.
 5          2.     Attached hereto as Exhibit 1 is a true and correct copy of a spreadsheet that
 6   I prepared in response to the Court’s instruction that the parties “update and file a revised
 7   spreadsheet reflecting only the PMs that have been terminated and those that have not.”
 8   Doc. 3518 at 6. I prepared this spreadsheet by reviewing the Court’s orders at Docket
 9   2900, 3495, and 3512.
10          3.     On April 16, 2020, I emailed a copy of the chart to Counsel for Defendants
11   for their review.   On April 17, 2020, Counsel for Defendants responded and stated that
12   they agreed with it.
13          I declare under penalty of perjury that the foregoing is true and correct.
14          Executed April 17, 2020, in San Francisco, California.
15
                                                 /s/ Corene T. Kendrick
16                                              Corene T. Kendrick
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:12-cv-00601-ROS Document 3565 Filed 04/17/20 Page 3 of 5



 1
     ADDITIONAL COUNSEL                Donald Specter (Cal. 83925)*
 2   OF RECORD:                        Alison Hardy (Cal. 135966)*
                                       Sara Norman (Cal. 189536)*
 3                                     Corene T. Kendrick (Cal. 226642)*
                                       Rita K. Lomio (Cal. 254501)*
 4                                     PRISON LAW OFFICE
                                       1917 Fifth Street
 5                                     Berkeley, California 94710
                                       Telephone: (510) 280-2621
 6                                     Email: dspecter@prisonlaw.com
                                                 ahardy@prisonlaw.com
 7                                               snorman@prisonlaw.com
                                                 ckendrick@prisonlaw.com
 8                                               rlomio@prisonlaw.com
 9                                      *Admitted pro hac vice
10                                      David C. Fathi (Wash. 24893)*
                                        Amy Fettig (D.C. 484883)**
11                                      Eunice Hyunhye Cho (Wash. 53711)*
                                        Maria V. Morris (Cal. 223903)*
12                                      ACLU NATIONAL PRISON PROJECT
                                        915 15th Street N.W., 7th Floor
13                                      Washington, D.C. 20005
                                        Telephone: (202) 548-6603
14                                      Email: dfathi@aclu.org
                                                 afettig@aclu.org
15                                               echo@aclu.org
                                                 mmorris@aclu.org
16
                                        *Admitted pro hac vice. Not admitted in DC;
17                                       practice limited to federal courts.
                                        **Admitted pro hac vice
18
                                        Jared Keenan (Bar No. 027068)
19                                      Casey Arellano (Bar No. 031242)
                                        ACLU FOUNDATION OF ARIZONA
20                                      3707 North 7th Street, Suite 235
                                        Phoenix, Arizona 85013
21                                      Telephone: (602) 650-1854
                                        Email: jkeenan@acluaz.org
22                                               carellano@acluaz.org
23                                      Daniel C. Barr (Bar No. 010149)
                                        Amelia M. Gerlicher (Bar No. 023966)
24                                      John H. Gray (Bar No. 028107)
                                        PERKINS COIE LLP
25                                      2901 N. Central Avenue, Suite 2000
                                        Phoenix, Arizona 85012
26                                      Telephone: (602) 351-8000
                                        Email: dbarr@perkinscoie.com
27                                               agerlicher@perkinscoie.com
                                                 jhgray@perkinscoie.com
28

                                        -2-
     Case 2:12-cv-00601-ROS Document 3565 Filed 04/17/20 Page 4 of 5



 1                                  Attorneys for Plaintiffs Shawn Jensen; Stephen
                                    Swartz; Sonia Rodriguez; Christina Verduzco;
 2                                  Jackie Thomas; Jeremy Smith; Robert Gamez;
                                    Maryanne Chisholm; Desiree Licci; Joseph
 3                                  Hefner; Joshua Polson; and Charlotte Wells, on
                                    behalf of themselves and all others similarly
 4                                  situated
 5
                                    ARIZONA CENTER FOR DISABILITY LAW
 6
                                    By:     s/ Maya Abela
 7                                        Rose A. Daly-Rooney (Bar No. 015690)
                                          J.J. Rico (Bar No. 021292)
 8                                        Maya Abela (Bar No. 027232)
                                          ARIZONA CENTER FOR DISABILITY
 9                                        LAW
                                          177 North Church Avenue, Suite 800
10                                        Tucson, Arizona 85701
                                          Telephone: (520) 327-9547
11                                        Email: rdalyrooney@azdisabilitylaw.org
                                                     jrico@azdisabilitylaw.org
12                                                   mabela@azdisabilitylaw.org
13                                        Asim Dietrich (Bar No. 027927)
                                          5025 East Washington St., Ste. 202
14                                        Phoenix, Arizona 85034
                                          Telephone: (602) 274-6287
15                                        Email: adietrich@azdisabilitylaw.com
16                                  Attorneys for Arizona Center for Disability Law
17
18
19
20
21
22
23
24
25
26
27
28

                                          -3-
      Case 2:12-cv-00601-ROS Document 3565 Filed 04/17/20 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on April 17, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
13                                dstruck@strucklove.com
                                   rlove@strucklove.com
14                             tbojanowski@strucklove.com
                                  nacedo@strucklove.com
15                               ahesman@strucklove.com
16                                  jlee@strucklove.com
                                    tray@strucklove.com
17                                   Attorneys for Defendants
18
19
20                                                                   s/ C. Kendrick

21
22
23
24
25
26
27
28

                                                -4-
